Determination of the respondent Police Commissioner dated April 19, 1990, which refused to reappoint petitioner as a New York City police officer pursuant to Public Officers Law § 30 (1) (e), unanimously confirmed, the petition denied, and the proceeding (transferred to this court pursuant to CPLR 7804 [g] by order of the Supreme Court, New York County [Stanley Sklar, J.], entered December 11, 1990) is dismissed, without costs.
Although the proceeding was improperly transferred to this court, we have examined the issues raised, and conclude that petitioner’s trial admissions to an ongoing relationship with, and acceptance of a gratuity from, a tow truck operator regulated by respondent and his presence at the tow truck operator’s shop for personal reasons while on duty, justified *598respondent’s determination not to reappoint him to the police force. Concur—Milonas, J. P., Ellerin, Ross, Asch and Kassal, JJ.